                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          DAVI A. GANNON,                                  CASE NO. C18-0211-JCC
10                             Plaintiff,                    ORDER
11                     v.

12          NANCY A. BERRYHILL, Deputy
            Commissioner of Social Security for
13          Operations,
14                             Defendant.
15

16          This matter comes before the Court on the parties’ stipulated motion for attorney fees and
17   costs pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 19).
18   Having thoroughly considered the motion and the relevant record, the Court GRANTS the
19   motion and ORDERS that:
20          Pursuant to the EAJA, Plaintiff is AWARDED attorney fees in the amount of $4,758.48
21   and expenses in the amount of $25.20, for a total of $4,783.68, subject to any offset as described
22   in Astrue v. Ratliff, 560 U.S. 586 (2010). Pursuant to 28 U.S.C. § 1920, Plaintiff is AWARDED
23   costs in the amount of $4.80.
24          The check or checks shall be mailed to Plaintiff’s attorney’s office: Robey Namba, P.S.,
25   1414 F Street, Bellingham, WA 98225. If it is determined that Plaintiff’s EAJA fees are not
26   subject to any offset allowed under the Department of the Treasury’s Offset Program, the check

     ORDER
     C18-0211-JCC
     PAGE - 1
 1   for EAJA fees shall be made payable to Robey Namba, P.S., based upon Plaintiff’s assignment

 2   of these amounts to Plaintiff’s attorney. (Dkt. No. 19-2.)

 3          DATED this 11th day of October 2018.




                                                           A
 4

 5

 6
                                                           John C. Coughenour
 7                                                         UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0211-JCC
     PAGE - 2
